Opinion by
Haralson, J.
The bill in this case was: filed by the appellee against the appellants to have cancelled and removed as a cloud upon complainant’s title, two mortgages upon the ground that said mortgages were executed by the complainant to secure the debt of the husband.
Upon the final submission of the cause upon the pleadings and proof, the chancellor rendered a decree granting the relief prayed for. From this decree the defendants appeal, and assign the rendition thereof as error.
The decree is reversed, one is here rendered and the cause is remanded.